Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 333-165714, No. 333-168970, No. 333-172100, No. 333-180144, No. 333-188679and No. 333-196740on Form S-8, No. 333-175095,No. 333-187771 and No. 333-187780 on Form S-3, of our report dated March 26, 2013 (March 28, 2014 as to the effects of the restatement and the reverse stock split discussed in Notes 13 and 1, respectively, to the consolidated financial statements), relating to the consolidated financial statements of Anthera Pharmaceuticals, Inc., (which report expresses an unqualified opinion and includes an explanatory paragraph relating to the restatement discussed in Note 13) appearing in this Annual Report on Form 10-K of Anthera Pharmaceuticals, Inc. for the year ended December 31, 2014. /s/ Deloitte & Touche LLP San Francisco, California March 16, 2015
